                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

  JOHNNIE YATES,                                    )
                                                    )
                         Plaintiffs,                )     Case No. 5:19-00028
                                                    )
          v.                                        )
                                                    )
  KEY DENTAL PROSTHETICS, INC.,                     )
                                                    )
               Defendant.                           )
                                                    )
                                                    )
                                                    )
                                                    )


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

                Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Jonnie Yates and Defendant Key Dental Prosthetics, Inc., by counsel, stipulate and agree to dismiss

this matter with prejudice, each party to bear its own costs and attorneys’ fees.

                                       Respectfully submitted,


/s/ Philip J. Gibbons, Jr.                              /s/ John Brem Smith
Philip J. Gibbons, Jr., NCSB #50276                     John Brem Smith, NCSB #13709

GIBBONS LEIS, PLLC                                      SMITH LAW FIRM, P.C.
14045 Ballantyne Corp. Pl., Ste 325                     5950 Fairview Road, Ste. 710
Charlotte, North Carolina 28277                         Charlotte, NC 28210
Telephone: (704) 612-0038                               Telephone: (704) 643-6650

E-Mail: phil@gibbonsleis.com                            E-Mail: JSmith@smithlawfirm.com


Attorney for Plaintiff                                  Attorney for Defendant




       Case 5:19-cv-00028-RJC-DSC Document 5 Filed 05/15/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       This is to certify that on May 15, 2019 a copy of the foregoing has been filed with the Clerk

of the Court using the CM/ECF system which will send notification to all counsel of record.



                                             /s/ Philip J. Gibbons, Jr.
                                             Philip J. Gibbons, Jr., NCSB #50276




       Case 5:19-cv-00028-RJC-DSC Document 5 Filed 05/15/19 Page 2 of 2
